Citation Nr: 1618253	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement in support of claim in February 2010 in which he asserted that his hearing had worsened since his last VA examination in 1971, approximately 41 years earlier.  The Veteran was afforded a VA audiologic examination in May 2010.  In his June 2011 Notice of Disagreement, the Veteran stated that he felt the audiologic examination was inadequate and asked to be reexamined.

As the Veteran was last examined in 2010, more than six years ago, and as he has asserted that the examination was inadequate, VA should afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his left ear hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

Additionally, a review of the examination report reveals that the VA examiner did not discuss the functional impairment caused by the Veteran's left ear hearing loss.  The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Finally, any additional, relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran should also be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records related to the Veteran's left ear hearing loss and associate those records with the claims file.

2. Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. After the above development has been completed, schedule the Veteran for a VA audiologic examination to determine the current nature and severity of his service-connected left ear hearing loss.  The claims file should be made available to the examiner for review.  Any indicated audiologic studies should be performed and the results should be reported in detail.

In addition to the objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people, and what impact, if any, his hearing loss disability has on his ability to obtain and maintain gainful employment.

4.	Then, readjudicate the appeal.  If the benefit is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

